NUMBER 13-19-00435-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                      IN RE REYES TREVINO CHAPA
                    AND PETROCHEM TRANSPORT INC.


                      On Petition for Writ of Mandamus.


                                       ORDER

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Per Curiam Order

      Relators Reyes Trevino Chapa and Petrochem Transport Inc. filed a petition for

writ of mandamus and an opposed emergency motion to stay trial in the above cause on

September 9, 2019. Through this original proceeding, relators seek to compel the trial

court to vacate its “Order Partially Granting Plaintiff’s Motion to Strike the Counter-

Affidavits and Testimony of Gilbert Meadows, M.D. & Order Partially Granting Plaintiff’s

Daubert/Robinson Motion” signed on August 27, 2019.            Through their opposed

emergency motion, they seek to stay the trial of the underlying case, currently set for

September 16, 2019, pending resolution of this original proceeding.
       The Court, having examined and fully considered the opposed emergency motion

to stay trial, is of the opinion that the motion should be carried with the case. The Court

requests that the real party in interest, Andrew Thomas Beard, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before 5:00 p.m. on Thursday, September 12, 2019. See TEX.

R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                PER CURIAM

Delivered and filed the 10th
day of September, 2019.




                                             2